UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04257 DWS Variable Series I (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2011 SEMIANNUAL REPORT DWS VARIABLE SERIES I DWS Bond VIP Contents 3 Performance Summary 4 Information About Your Fund's Expenses 5 Portfolio Summary 7 Investment Portfolio 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 23 Proxy Voting 24 Summary of Management Fee Evaluation by Independent Fee Consultant This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2011 Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated May 1, 2011 is 0.59% for Class A shares and may differ from the expense ratio disclosed in the Financial Highlights table in this report. Growth of an Assumed $10,000 Investment [] DWS Bond VIP — Class A [] Barclays Capital US Aggregate Bond Index The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended June 30 Comparative Results DWS Bond VIP 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 Average annual total return 2.91% 4.95% 0.78% 1.99% 3.31% Barclays Capital US Aggregate Bond Index Growth of $10,000 Average annual total return 2.72% 3.90% 6.46% 6.52% 5.74% The growth of $10,000 is cumulative. ‡Total returns shown for periods less than one year are not annualized. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include contract charges, redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2011 to June 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical Fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2011 Actual Fund Return Class A Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Class A DWS Variable Series I — DWS Bond VIP .63% For more information, please refer to the Fund's prospectus. These tables do not reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 6/30/11 12/31/10 Corporate Bonds 31% 31% Mortgage-Backed Securities Pass-Throughs 23% 28% Government & Agency Obligations 15% 21% Commercial Mortgage-Backed Securities 10% 9% Cash Equivalents 9% 2% Municipal Bonds and Notes 6% 5% Collateralized Mortgage Obligations 4% 4% Asset-Backed 2% — 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 6/30/11 12/31/10 US Government & Treasury Obligations 35% 47% AAA 8% 5% AA 6% 5% A 12% 10% BBB 24% 17% BB or Below 12% 14% Not Rated 3% 2% 100% 100% Interest Rate Sensitivity 6/30/11 12/31/10 Effective Maturity 7.1 years 7.3 years Effective Duration 5.1 years 4.9 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, quality and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk. For more complete details about the Fund's investment portfolio, see page 7. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio June 30, 2011 (Unaudited) Principal Amount ($) (a) Value ($) Corporate Bonds 36.4% Consumer Discretionary 10.0% AMC Entertainment, Inc., 8.75%, 6/1/2019 CBS Corp., 5.9%, 10/15/2040 CCO Holdings LLC: 6.5%, 4/30/2021 7.0%, 1/15/2019 DIRECTV Holdings LLC, 6.35%, 3/15/2040 Home Depot, Inc., 5.4%, 9/15/2040 JC Penney Co., Inc., 5.65%, 6/1/2020 Levi Strauss & Co., 7.625%, 5/15/2020 MGM Resorts International, 9.0%, 3/15/2020 NBCUniversal Media LLC: 144A, 5.15%, 4/30/2020 144A, 5.95%, 4/1/2041 Norcraft Companies LP, 10.5%, 12/15/2015 Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 Time Warner Cable, Inc., 7.3%, 7/1/2038 Time Warner, Inc.: 6.2%, 3/15/2040 7.625%, 4/15/2031 Yum! Brands, Inc., 3.875%, 11/1/2020 Consumer Staples 2.4% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 CVS Caremark Corp., 5.75%, 5/15/2041 Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co., 5.4%, 7/15/2040 Energy 4.2% DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Enterprise Products Operating LLC, 6.125%, 10/15/2039 Kinder Morgan Energy Partners LP: 6.5%, 9/1/2039 6.95%, 1/15/2038 ONEOK Partners LP, 6.15%, 10/1/2016 Plains All American Pipeline LP, 8.75%, 5/1/2019 Reliance Holdings USA, Inc., 144A, 4.5%, 10/19/2020 Weatherford International Ltd., 5.125%, 9/15/2020 Williams Partners LP, 4.125%, 11/15/2020 Principal Amount ($) (a) Value ($) Financials 11.9% American Express Co., 7.0%, 3/19/2018 Bank of America Corp., 5.75%, 12/1/2017 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 Citigroup, Inc., 5.375%, 8/9/2020 CNA Financial Corp., 5.75%, 8/15/2021 Fifth Third Bancorp., 5.45%, 1/15/2017 Ford Motor Credit Co., LLC, 7.0%, 4/15/2015 General Electric Capital Corp., 5.3%, 2/11/2021 Hartford Financial Services Group, Inc., 5.95%, 10/15/2036 International Lease Finance Corp., 5.75%, 5/15/2016 JPMorgan Chase & Co., 5.125%, 9/15/2014 KeyCorp, 5.1%, 3/24/2021 Lincoln National Corp., 8.75%, 7/1/2019 MetLife, Inc., Series A, 6.817%, 8/15/2018 Morgan Stanley, 5.75%,1/25/2021 Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 Nordea Bank AB, 144A, 4.875%, 5/13/2021 PNC Bank NA, 6.875%, 4/1/2018 Prudential Financial, Inc.: 6.2%, 1/15/2015 7.375%, 6/15/2019 Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB Royal Bank of Scotland PLC, 6.125%, 1/11/2021 SunTrust Banks, Inc., 3.6%, 4/15/2016 The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Toll Brothers Finance Corp., 8.91%, 10/15/2017 Wells Fargo & Co., 4.6%, 4/1/2021 Health Care 2.5% Amgen, Inc., 5.65%, 6/15/2042 Express Scripts, Inc., 7.25%, 6/15/2019 McKesson Corp., 4.75%, 3/1/2021 Quest Diagnostics, Inc.: 4.7%, 4/1/2021 6.4%, 7/1/2017 Principal Amount ($) (a) Value ($) Industrials 1.5% CSX Corp.: 6.15%, 5/1/2037 6.25%, 3/15/2018 Republic Services, Inc., 5.7%, 5/15/2041 Information Technology 0.4% Applied Materials, Inc., 5.85%, 6/15/2041 Materials 2.0% ArcelorMittal, 6.125%, 6/1/2018 Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 Dow Chemical Co., 4.25%, 11/15/2020 United States Steel Corp., 7.375%, 4/1/2020 (b) Telecommunication Services 0.2% Verizon Communications, Inc., 4.6%, 4/1/2021 Utilities 1.3% DTE Energy Co., 7.625%, 5/15/2014 Energy Future Competitive Holdings Co., 7.48%, 1/1/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Majapahit Holding BV, REG S, 7.75%, 10/17/2016 Sempra Energy, 6.5%, 6/1/2016 Total Corporate Bonds (Cost $39,117,204) Mortgage-Backed Securities Pass-Throughs 26.0% Federal Home Loan Mortgage Corp.: 5.5%, with various maturities from 10/1/2023 until 8/1/2024 5.504%*, 2/1/2038 6.5%, 3/1/2026 7.0%, 1/1/2038 Federal National Mortgage Association: 3.193%*, 8/1/2037 3.5%, 9/1/2025 (c) 4.0%, with various maturities from 11/1/2039 until 9/1/2040 (c) 4.5%, 3/1/2039 (c) 5.0%, with various maturities from 2/1/2021 until 8/1/2040 (c) 5.124%*, 9/1/2038 5.36%*, 1/1/2038 5.5%, with various maturities from 12/1/2032 until 4/1/2037 6.0%, with various maturities from 4/1/2024 until 3/1/2025 6.5%, with various maturities from 3/1/2017 until 12/1/2037 8.0%, 9/1/2015 Principal Amount ($) (a) Value ($) Government National Mortgage Association, 4.5%, 7/1/2039 (c) Total Mortgage-Backed Securities Pass-Throughs (Cost $28,587,538) Asset-Backed 2.1% Student Loans Nelnet Student Loan Trust: "A1", Series 2007-1, 0.267%*, 11/27/2018 "A4", Series 2006-1, 0.349%*, 11/23/2022 Total Asset-Backed (Cost $2,369,621) Commercial Mortgage-Backed Securities 12.0% Banc of America Commercial Mortgage, Inc.: "A5A", Series 2005-4, 4.933%, 7/10/2045 "A4", Series 2006-3, 5.889%, 7/10/2044 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007-PW18, 5.7%, 6/13/2050 Citigroup/Deutsche Bank Commercial Mortgage Trust, "A5", Series 2006-CD3, 5.617%, 10/15/2048 Commercial Mortgage Pass-Through Certificates, "A4", Series 2007-C9, 6.008%*, 12/10/2049 Greenwich Capital Commercial Funding Corp., "A4", Series 2007-GG9, 5.444%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4", Series 2005-CB12, 4.895%, 9/12/2037 "A4", Series 2006-CB16, 5.552%, 5/12/2045 "F", Series 2007-LD11, 6.005%*, 6/15/2049 "G", Series 2007-LD11, 144A, 6.005%*, 6/15/2049 "H", Series 2007-LD11, 144A, 6.005%*, 6/15/2049 LB-UBS Commercial Mortgage Trust: "A3", Series 2006-C7, 5.347%, 11/15/2038 "E", Series 2005-C2, 5.522%*, 4/15/2015 "A4", Series 2007-C6, 5.858%, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 6.02%*, 6/12/2050 Wachovia Bank Commercial Mortgage Trust: "A4", Series 2005-C22, 5.44%*, 12/15/2044 "H", Series 2007-C32, 144A, 5.932%*, 6/15/2049 Total Commercial Mortgage-Backed Securities (Cost $15,328,358) Principal Amount ($) (a) Value ($) Collateralized Mortgage Obligations 4.5% Countrywide Home Loans, "A2", Series 2006-1, 6.0%, 3/25/2036 CS First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Federal Home Loan Mortgage Corp., "PE", Series 2898, 5.0%, 5/15/2033 Federal National Mortgage Association: ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 "EG", Series 2005-22, 5.0%, 11/25/2033 "TC", Series 2007-77, 5.5%, 9/25/2034 Government National Mortgage Association: "IU", Series 2010-164, Interest Only, 2.0%, 12/20/2013 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 MASTR Alternative Loans Trust, "8A1", Series 2004-3, 7.0%, 4/25/2034 Total Collateralized Mortgage Obligations (Cost $5,069,523) Government & Agency Obligations 17.6% Sovereign Bonds 6.8% Eskom Holdings Ltd., REG S, 5.75%, 1/26/2021 Kingdom of Morocco, REG S, 4.5%, 10/5/2020 EUR Republic of Argentina: GDP Linked Note, Zero Coupon, 12/15/2035 (d) 8.28%, 12/31/2033 Republic of Egypt, 9.1%, 9/20/2012 EGP Republic of EL Salvador, REG S, 8.25%, 4/10/2032 Republic of Lithuania, REG S, 5.125%, 9/14/2017 Republic of Panama: 5.2%, 1/30/2020 7.125%, 1/29/2026 7.25%, 3/15/2015 Republic of Poland, 6.375%, 7/15/2019 Republic of Serbia, REG S, 6.75%, 11/1/2024 Republic of South Africa, 6.25%, 3/8/2041 Principal Amount ($) (a) Value ($) Republic of Sri Lanka, 144A, 6.25%, 10/4/2020 Republic of Venezuela, REG S, 7.75%, 10/13/2019 Russian Federation, 144A, 5.0%, 4/29/2020 US Treasury Obligations 10.8% US Treasury Bill, 0.135%**, 9/15/2011 (e) US Treasury Bonds: 4.75%, 2/15/2037 5.375%, 2/15/2031 7.125%, 2/15/2023 US Treasury Note, 0.875%, 1/31/2012 Total Government & Agency Obligations (Cost $19,507,061) Loan Participations and Assignments 0.3% Sovereign Loans Gazprom, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $302,858) Municipal Bonds and Notes 6.7% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 (f) Gwinnett County, GA, Development Authority Revenue, Gwinnett Stadium Project, 6.4%, 1/1/2028 (f) Jicarilla, NM, Sales & Special Tax Revenue, Apache Nation Revenue, 144A, 5.2%, 12/1/2013 (f) Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (f) Los Angeles, CA, Community Development Agency Tax Allocation Revenue, Adelante Eastside Project, Series C, 6.49%, 9/1/2037, INS: Radian (f) Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain Systems, Build America Bonds, 6.25%, 5/15/2043 (f) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series B, 6.731%, 7/1/2043 (f) New Jersey, Economic Development Authority Revenue, Series B, 6.5%, 11/1/2013, INS: AGC (f) Port Authority New York & New Jersey, One Hundred Fiftieth Series, 4.75%, 9/15/2016 (f) Rhode Island, Convention Center Authority Revenue, Civic Center, Series A, 6.06%, 5/15/2035, INS: AGMC (f) Principal Amount ($) (a) Value ($) Virgin Islands, Port Authority Marine Revenue, Series B, 5.08%, 9/1/2013, INS: AGMC (f) Washington, Central Puget Sound Regional Transit Authority, Sales & Use Tax Revenue, Series A, 5.0%, 11/1/2036 Total Municipal Bonds and Notes (Cost $7,238,521) Shares Value ($) Securities Lending Collateral 0.3% Daily Asset Fund Institutional 0.13% (g) (h) (Cost $371,700) Shares Value ($) Cash Equivalents 10.0% Central Cash Management Fund, 0.11% (g) (Cost $11,215,052) % of Net Assets Value ($) Total Investment Portfolio (Cost $129,107,436)+ Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of June 30, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $129,126,228. At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $590,381. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,555,693 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,965,312. (a) Principal amount stated in US dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2011 amounted to $359,625, which is 0.3% of net assets. (c) When-issued or delayed delivery security included. (d) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (e) At June 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Taxable issue. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. GDP: Gross Domestic Product INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Radian: Radian Asset Assurance, Inc. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the Fund are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Federal National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At June 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation (Depreciation) ($) 10 Year US Treasury Note USD 9/21/2011 Federal Republic of Germany Euro-Bund EUR 9/8/2011 39 ) Total net unrealized appreciation As of June 30, 2011, open credit default swap contracts purchased were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 3/21/2011 6/20/2016 1 % Markit CDX.NA.IG Index ) ) ) Counterparty: 1 Citigroup, Inc. As of June 30, 2011, the Fund had the following open forward currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 7/28/2011 Citigroup, Inc. RUB EUR 7/28/2011 81 JPMorgan Chase Securities, Inc. Total unrealized appreciation Currency Abbreviations EGP Egyptian Pound EUR Euro RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
